After due consideration of appellant's motion for rehearing, we have concluded that the original opinion properly disposes of the questions raised.
Appellant has cited Anderson v. State, 276 S.W. 486, which was decided on January 7, 1925, in reply to the statements in the foregoing opinion that the Legislature had, by the enactment quoted, modified the previous rule so that the court may not now be called upon to reverse the case unless the error appearing from the record was calculated to injure the rights of defendant, or unless it appears from the record that defendant has not had a fair and impartial trial. We do not think the Anderson case authority for the contention made. In it the only charge discussed squarely places the burden on the accused to show his innocence. In the case before us the court has been so specific and repeatedly states that the burden is upon the State to show the guilt of the accused beyond a reasonable doubt that it is inconceivable that the jury should be mislead by some awkard expression. Certainly under the facts of this case, if the jury should believe the State's evidence, the penalty assessed. is a very reasonable one. There is nothing in the record to indicate *Page 169 
that appellant did not have a fair trial.
The motion for rehearing is overruled.